DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Amendment
The Examiner recognizes that all original 112(b) rejections previously stated for the original claims are overcome by the amendments made by the Applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of claim(s) 1-4 and 6 presented on Pages 8-11 of the Remarks of 7/15/2022 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “…weight is applied to an Interchange (IC)…” should be corrected to --weight is applied to an interchange (IC)-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (US 2017/0270785; already of record), in view of Linder (US 2018/0211521; already of record), further in view of Park et al. (US 2020/0184827, hereinafter Park).

Regarding claim 1, Umehara discloses:
A system for managing traffic information on a platooning vehicle (Fig. 10), the system comprising:
at least one or more single driving vehicles configured to generate first driving information and to transmit the first driving information to an outside vehicle through a wireless communication network in preset time units (Fig. 10 Element ST121; Paragraphs [0068]-[0069], [0113] and [0131], i.e. a single probe vehicle using V2V communication to communicate probe data);
a platooning vehicle group classified into at least one or more sub groups according to at least one or more stops and including at least one or more platooning vehicles configured to generate second driving information and to transmit the second driving information to the outside vehicle through the wireless communication network in preset time units (Paragraphs [0037] and [0053]-[0055], [0068]-[0069] and [0131], i.e. sub groups of a platoon of preceding probe vehicles gathering probe data that can pass through the intersection at a green light this time and a platoon of following probe vehicles gathering probe data that cannot pass through the intersection at the green light this time); and
a traffic information management server configured to receive the first driving information or the second driving information transmitted from the at least one or more single driving vehicles or the platooning vehicle group and to manage the second driving information to generate and store traffic information on a platooning vehicle which is classified according to one or more stops, in a form of a database (Paragraphs [0053]-[0055], [0129], [0131], and [0139], i.e. information processing related to road traffic stored on the roadside control apparatus);
wherein the traffic information management server includes:
a transceiver configured to receive the first driving information or the second driving information transmitted from the at least one or more single driving vehicles or the platooning vehicle group (Fig. 3 Elements 60 and 61; Paragraphs [0134] - [0136]);
a driving information classification unit configured to determine whether the first driving information or the second driving information received by the transceiver is single driving information or platooning information and to extract and output the group information and/or platooning small group information when the first driving information or the second driving information transmitted are the platooning information (Figs. 7(a) and 7(b); Paragraphs [0204]-[0220], i.e. determining if a single probe vehicle or a  platoon convoy can pass through a green light interval based on the amount of vehicles in the platoon convoy, including in the instance when there is only a single probe vehicle);
a single driving information processing unit configured to generate first traffic information obtained by applying a traffic condition of a corresponding driving road to the single driving information output from the driving information classification unit (Figs. 7(a) and 7(b); Paragraphs [0204]-[0220], i.e. determining if a single probe vehicle or a platoon convoy can pass through a green light interval based on the amount of vehicles in the platoon convoy, including in the instance when there is only a single probe vehicle);
a platooning information processing unit configured to generate second traffic information obtained by applying the traffic condition of the corresponding driving road to the platooning information (Figs. 7(a) and 7(b); Paragraphs [0204]-[0220], i.e. determining if a single probe vehicle or a  platoon convoy can pass through a green light interval based on the amount of vehicles in the platoon convoy, including in the instance when there is only a single probe vehicle); and
a traffic information database configured to manage the first traffic information and the second traffic information generated from the single driving information processing unit and the platooning information processing unit, in a form of a database (Paragraphs [0053]-[0055], [0129], [0131], and [0139], i.e. information processing related to road traffic stored on the roadside control apparatus in both the case of a single probe vehicle and a platoon convoy),
…
Umehara does not disclose:
…
wherein the platooning information processing unit is configured to apply a weight to traffic information related to a driving path of a platooning group, 
wherein the weight is applied to a driving path of a platooning small group and the weight is applied in proportion to a total number of vehicles belonging to the platooning small group, wherein the weight and a vehicle number are applied to a driving path in each piece of the platooning small group information, or a separate weight is applied to an Interchange (IC) that each platooning small group enters and a driving lane thereof, and
wherein the total number of vehicles for each platooning small group is re-checked from a section after a stop at which a platooning small group is separated from the platooning group and a prediction weight of traffic congestion with respect to a driving path in the future is re- calculated, in consideration of the driving path of the platooning small group.
However in the same field of endeavor, Linder teaches a method for optimization of vehicle navigation routes based on assessment of traffic conditions at road connection points (Paragraph [0002]) and more specifically:
wherein the platooning information processing unit is configured to apply a weight to traffic information related to a driving path of a platooning group (Paragraphs [0031]-[0033] and [0042], i.e. optimizing a route for a fleet of a vehicle based on the weight of traffic nodes along possible routes for said fleet), 
…
Therefore it would have been obvious before the effective filing date of the invention to modify the system of Umehara to incorporate … wherein the platooning information processing unit is configured to apply a weight to traffic information related to a driving path of a platooning group,…, as taught by Linder. Doing so would allow for  the optimization of vehicle navigation routes based on assessment of traffic conditions at road connection points, as recognized by Linder (Paragraph [0002]).

The combination of Umehara and Linder does not fully disclose:
…
wherein the weight is applied to a driving path of a platooning small group and the weight is applied in proportion to a total number of vehicles belonging to the platooning small group, wherein the weight and a vehicle number are applied to a driving path in each piece of the platooning small group information, or a separate weight is applied to an Interchange (IC) that each platooning small group enters and a driving lane thereof, and
wherein the total number of vehicles for each platooning small group is re-checked from a section after a stop at which a platooning small group is separated from the platooning group and a prediction weight of traffic congestion with respect to a driving path in the future is re- calculated, in consideration of the driving path of the platooning small group.
However in the same field of endeavor, Park teaches a vehicle control device which comprises a communication unit for performing communication with other vehicles located within a predetermined range, and a processor for performing communication with the other vehicles through the communication unit to make sure of platooning (Abstract) and more specifically:
…
wherein the weight is applied to a driving path of a platooning small group and the weight is applied in proportion to a total number of vehicles belonging to the platooning small group (Fig. 4; Paragraphs [0103]-[0111], i.e. Park teaches deciding how large to make a platoon based on the number of vehicles that can pass through an interchange in a certain time. Linder above teaches optimizing a route for a fleet of a vehicle based on the weight of traffic nodes along possible routes for said fleet), 
wherein the weight and a vehicle number are applied to a driving path in each piece of the platooning small group information, or a separate weight is applied to an Interchange (IC) that each platooning small group enters and a driving lane thereof (Figs. 3A-C and 4; Paragraphs [0093]-[0111], i.e. Park teaches deciding how large to make a platoon based on the number of vehicles that can pass through an interchange at a certain lane in a certain direction in a certain time. Linder above teaches optimizing a route for a fleet of a vehicle based on the weight of traffic nodes along possible routes for said fleet), and
wherein the total number of vehicles for each platooning small group is re-checked from a section after a stop at which a platooning small group is separated from the platooning group and a prediction weight of traffic congestion with respect to a driving path in the future is re- calculated, in consideration of the driving path of the platooning small group (Figs. 3A-C and 4; Paragraphs [0093]-[0111], i.e. Park teaches deciding how large to make a platoon based on the number of vehicles that can pass through an interchange at a certain lane in a certain direction in a certain time. This process can occur in multiple iterations, e.g.  if at a first interchange the traffic light allows for 12 vehicles to turn left in a platoon, and at a subsequent interchange only 9 of the remaining 12 vehicles can turn left in a platoon, etc. Linder above teaches optimizing a route for a fleet of a vehicle based on the weight of traffic nodes along possible routes for said fleet).
Therefore it would have been obvious before the effective filing date of the invention to modify the system of Umehara to incorporate …wherein the weight is applied to a driving path of a platooning small group and the weight is applied in proportion to a total number of vehicles belonging to the platooning small group, wherein the weight and a vehicle number are applied to a driving path in each piece of the platooning small group information, or a separate weight is applied to an Interchange (IC) that each platooning small group enters and a driving lane thereof, and wherein the total number of vehicles for each platooning small group is re-checked from a section after a stop at which a platooning small group is separated from the platooning group and a prediction weight of traffic congestion with respect to a driving path in the future is re- calculated, in consideration of the driving path of the platooning small group, as taught by Park. Doing so would allow for the optimization of platooning opportunities in order to allow users to receive the benefits associated with platooning more often, as recognized by Park (Paragraphs [0010]-[0013]).

Regarding claim 2, the combination of Umehara and Linder teaches all of the limitations of claim 1. Additionally, Umehara discloses: wherein the first driving information and the second driving information is data including at least one or more of a vehicle type, a vehicle speed, a global positioning system (GPS), vehicle acceleration, vehicle deceleration, or a driving road type (Fig. 10 Element ST121; Paragraphs [0068]-[0069] and [0113], i.e. vehicle type is a vehicle ID, vehicle speed, and vehicle position is GPS).

Regarding claim 3, the combination of Umehara and Linder teaches all of the limitations of claim 1. Umehara does not explicitly disclose: 
wherein the at least one or more platooning vehicles belonging to the platooning vehicle group is configured to generate the second driving information in the preset time units and to separately transmit the second driving information to a lead platooning vehicle which is preset on a same driving path or is set depending on a driving position thereof, and
wherein the lead platooning vehicle is configured to collect the second driving information which is received from each of the at least one or more platooning vehicles except for the lead platooning vehicle itself in predetermined time units, to generate group driving information obtained by adding driving information and group information related to the lead platooning vehicle itself to the second driving information collected, and to transmit the group driving information to the traffic information management server.
However Umehara infers:
wherein the at least one or more platooning vehicles belonging to the platooning vehicle group is configured to generate the second driving information in the preset time units and to separately transmit the second driving information to a lead platooning vehicle which is preset on a same driving path or is set depending on a driving position thereof (Fig. 8(b); Paragraphs [0249] - [0254], i.e. the lead vehicle of a convoy acting as a probe vehicle to determine if the convoy can make a green light), and
wherein the lead platooning vehicle is configured to collect the second driving information which is received from each of the at least one or more platooning vehicles except for the lead platooning vehicle itself in predetermined time units, to generate group driving information obtained by adding driving information and group information related to the lead platooning vehicle itself to the second driving information collected, and to transmit the group driving information to the traffic information management server (Fig. 8(b); Paragraphs [0249] - [0254], i.e. where the lead vehicle of a convoy is not a probe vehicle but a different vehicle in the convoy is and determines if the convoy can make a green light).
 Therefore it would have been obvious before the effective filing date of the invention to modify the system of Umehara to incorporate wherein the at least one or more platooning vehicles belonging to the platooning vehicle group is configured to generate the second driving information in the preset time units and to separately transmit the second driving information to a lead platooning vehicle which is preset on a same driving path or is set depending on a driving position thereof, and wherein the lead platooning vehicle is configured to collect the second driving information which is received from each of the at least one or more platooning vehicles except for the lead platooning vehicle itself in predetermined time units, to generate group driving information obtained by adding driving information and group information related to the lead platooning vehicle itself to the second driving information collected, and to transmit the group driving information to the traffic information management server, as inferred by Umehara. Doing so would allow for a reduction of a green light interval in the crossing direction of an intersection in order to prevent the time period in one cycle at the intersection from being disordered for future traffic, as recognized by Umehara (Paragraph [0253]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Umehara, Linder, and Park, as applied to claim 1, further in view of Won et al. (US 2004/0215373, hereinafter Won).

Regarding claim 4, the combination of Umehara, Linder, and Park teaches the system of claim 1. The combination of Umehara, Linder, and Park does not teach: wherein the first driving information has a data format including a header configured with group information and sub group information, and a body configured with the second driving information.
However in the same field of endeavor, Won teaches a system and method for communicating vehicle management information between vehicles using an ad-hoc network (Abstract) and more specifically: wherein the first group driving information has a data format including a header configured with group information and sub group information, and a body configured with the second driving information (Paragraphs [0042]-[0043], i.e. a routing condition is group information and sub-group information for the individual vehicle to belong to and vehicle management information is second driving information).
Therefore it would have been obvious before the effective filing date of the invention to modify the system of Umehara to incorporate wherein the group driving information has a data format including a header configured with group information and sub group information, and a body configured with the second driving information, as taught by Won. Doing so would allow driving information of the driver's vehicle to be shared with the nearby vehicles while warning the driver of a possibility of traffic accidents or collisions, in order to prevent the traffic accidents and collisions between vehicles, as recognized by Won (Paragraphs [0007]-[0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661